DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 2.	Applicant’s response filed on May 12, 2021 have been considered.  Claims 1, 3, 5, 7-8, and 14-15 have been amended. Claim 4 has been canceled. Claims 1-3, 5-12, and 14-20 are pending. 

.0Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keshava et al. (U.S. 2016/0358669 A1), hereinafter “Keshava”, in view of Ashok et al. (U.S. 2006/0041756 A1), hereinafter “Ashok”, in view of Kwak et al. (U.S. 2014/0095564 A1), hereinafter “Kwak”.
Referring to claim 1:
i.	Keahava teaches:
A storage device configured to connect to a debugging host and a data host, the storage device comprising (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’): 
a nonvolatile memory device (see Keshava, fig. 7, 1100; [0065] ‘a nonvolatile memory device 1100’); 
a storage controller configured to control the nonvolatile memory device, wherein the storage controller comprises a main channel interface configured to connect to the a memory controller 1200 [i.e., the storage controller ]’; [0071] ‘a host interface 1250 [i.e., the main channel interface configured to connect to the data host ]’; [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’); and 
a secure debugging manager is configured for authentication  (see Keshava, fig. 7, 1210 ‘processor(s)/SDIAG FW’ [i.e., the secure debugging manager ]; [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’), and 
wherein the data host and the debugging host are external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’). 
 Keshava discloses the authentication (see Keshava, [0008] ‘a self-diagnostic session is authenticated’).  However, Keshava does not explicitly disclose an authentication database, a password comparator, a mismatch count counter and an authentication controller.
Keshava does not disclose a seed, and does not disclose wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.
ii.	Ashok discloses:
           wherein the authentication database is configured to store a threshold count (see Ashok, [0006] ‘userids/password in a data repository’; [0007] ‘The invention compares the presented password with a stored password and authorizes access if the presented password exactly matches the stored password and denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value [i.e., the threshold count ]’),
compares the presented password with a stored password and authorizes access if the presented password exactly matches the stored password and denies access if the presented password fails to exactly match the stored password’), 
 wherein the mismatch count counter is configured to accumulate the password comparison result from the password comparator, to count a number of times that the password input from the debugging host and the registered password are mismatched, and transmit the number of times to the authentication controller (see Ashok, [0007] ‘denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count [i.e., the mismatch count counter ] and blocks access to the item if the lockout count exceeds a predetermined value’), 
 wherein the authentication controller is configured to determine that authentication of the debugging host fails based on the number of times reaching the threshold count (see Ashok, [0007] ‘denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value [i.e., determining authentication fails based on the number of times reaching the threshold count ]’), 
 wherein the secure debugging manager is configured to block access of the debugging host based on the authentication controller determining that the authentication of the debugging host failed (see Ashok, [0007] ‘denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value’).
	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok 
iii.	Kwak discloses a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count (see Kwak, [0021] ‘array’; [0071] ‘a seed to generate a random number.’; [0060] ‘The seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’).
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for using a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).
Referring to claim 8:
i.	Keshava teaches:
           A password authentication method of a storage device having a debugging channel and a main channel that operates independent of the debugging channel, the password authentication method comprising (see Keshava, fig. 7, 1200, 1250, 1201; [0065] ‘a memory controller 1200 [i.e., the storage controller ]’; [0071] ‘a host interface 1250 [i.e., the main channel interface configured to connect to the data host ]’; [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’):
authenticate a self-diagnostic session.’):
comparing the password with a registered password stored in the storage device (see Keshava, [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’); and
disallowing the debugging channel of the storage device based on the mismatch (see Keshava, [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’); and
           storing data received from a data host through the main channel in the storage device while the debugging channel is disallowed (see Keshava, [0007] ‘a second mode in which the storage device is in a maximum power state and in which a self-diagnostic session is closed.’),
  wherein the data host and the debugging host are external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’).
Keshava discloses the authentication (see Keshava, [0008] ‘a self-diagnostic session is authenticated’).  However, Keshava does not disclose counting a number of times that a password input from the debugging host and a registered password are mismatched and to block access of the debugging host based on the number of times reaching a threshold count.
Keshava does not explicitly disclose providing a password comparison result to an authentication controller of the storage device and a mismatch count counter of the storage device, and transmitting the mismatch count to the authentication controller.
Keshava does not disclose a seed, and does not disclose wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.
Keshava does not explicitly disclose disabling. 
a lockout count [i.e., the mismatch counter ] and blocks access to the item if the lockout count exceeds a predetermined value’; [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)…. If the lockout count exceeds the maximum, the userid is locked out (block 112) which means the userid's password is revoked.  No more access is permitted via that userid’)
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])
iii.	Kwak discloses a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count (see Kwak, [0021] ‘array’; [0071] ‘a seed to generate a random number.’; [0060] ‘The seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’).
Kwak further disclose disabling (see Kwak, [0072] ‘disabling’).
enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).
Referring to claim 15:
i.	Keshava teaches:
A storage device comprising (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’): 
 a nonvolatile memory device (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’); and
 a storage controller configured to control the nonvolatile memory device (see Keshava, fig. 7, 1000; [0065] ‘an SSD 1000 [i.e., the storage device ] includes a nonvolatile memory device 1100 and a memory controller 1200’), wherein the storage controller comprises:
   a main channel interface configured to interface with a first host, wherein the first host is external to the storage device (see Keshava, [0004] ‘The memory controller includes a host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’; [0071] ‘a host interface 1250 [i.e., the main channel interface configured to connect to the data host ]’;);
    a debugging channel interface configured to interface with a second host independently of the main channel interface, wherein the second host is external to the host interface configured to communicate with an external peripheral channel hub [i.e., the external data host ] , and a sideband interface configured to receive a self-diagnostic command from an external host [i.e., the external debug host ] to drive a self-diagnostic firmware’; [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’);
a nonvolatile memory interface configured to access the nonvolatile memory device based on a request of the first host and a request of the second host (see Keshava, fig. 7, 1260 ‘NVM interface’); and
a hardware finite authentication logic configured to determine an error corresponding to a second host password mismatch, and disallow the debugging channel interface based on the error (see Keshava, fig. 7, 1210 ‘processor(s)/SDIAG FW’; [0008] ‘the self-diagnostic firmware includes a third mode in which a self-diagnostic session is authenticated and in an open state.’).
Keshava discloses the authentication (see Keshava, [0008] ‘a self-diagnostic session is authenticated’).  However, Keshava does not explicitly disclose an authentication database, a password comparator, a mismatch count counter and an authentication controller.
Keshava does not disclose a seed, and does not disclose wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.
Keshava does not explicitly disclose disabling. 
ii.	Ashok discloses:
           wherein the authentication database is configured to store a threshold count (see Ashok, [0006] ‘userids/password in a data repository’; [0007] ‘The invention compares the presented password with a stored password and authorizes access if the presented password exactly matches the stored password and denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value [i.e., the threshold count ]’),
compares the presented password with a stored password’), 
 wherein the mismatch count counter is configured to accumulate the password comparison result from the password comparator, to count a number of times that the password input from the debugging host and the registered password are mismatched, and transmit the number of times to the authentication controller (see Ashok, [0007] ‘denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count [i.e., the mismatch counter ] and blocks access to the item if the lockout count exceeds a predetermined value’), 
 wherein the authentication controller is configured to determine that authentication of the debugging host fails based on the number of times reaching the threshold count (see Ashok, [0007] ‘denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value [i.e., determining authentication fails based on the number of times reaching the threshold count ]’), 
 wherein the secure debugging manager is configured to block access of the debugging host based on the authentication controller determining that the authentication of the debugging host failed (see Ashok, [0007] ‘denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value’).
	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General 
iii.	Kwak discloses a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count (see Kwak, [0021] ‘array’; [0071] ‘a seed to generate a random number.’; [0060] ‘The seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’).
Kwak further disclose disabling (see Kwak, [0072] ‘disabling’).
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for using a seed, wherein the authentication database comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count, and implementing disabling.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).
Referring to claims 2, 10-11, 17-18:
 	Keshava, Ashok, and Kwak further disclose:
           reading the number of times stored in the nonvolatile memory device to perform password authentication, in a power reset or initialization situation (see Keshava, [0023] ‘a reset command’; [0060] ‘the self-diagnostic command may include an I2C reset command for resetting a device I2C module.’; [0074] ‘read operation…nonvolatile memory’. And, Ashok, [0007] ‘The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value.’).
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking 
Referring to claim 3:
		Keshava, Ashok, and Kwak further disclose:
                     a hardware mismatch count update logic configured to control the storage controller to store the number of times in the nonvolatile memory device in real time (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)…. If the lockout count exceeds the maximum, the userid is locked out (block 112) which means the userid's password is revoked.  No more access is permitted via that userid’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002]) 
Referring to claim 5:
          Keshava, Ashok, and Kwak further disclose the disabling (see Kwak, [0072] ‘disabling either the integrator 202 or the comparison-decision logic 204’).
          It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for implementing disabling.  Keshava teaches a method "relate to a enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]).  
Referring to claim 6:
		Keshava, Ashok, and Kwak further disclose:
                     wherein the debugging interface is further configured to use at least one protocol from among a joint test action group (JTAG), an inter-integrated circuit (IC) interface, a system management bus (SMBus), a universal asynchronous receiver transmitter (UART), a serial peripheral interface (SPI), and a highspeed inter-chip (HSIC) (see Keshava, [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’).
Referring to claim 7:
	 	Keshava, Ashok, and Kwak further disclose a password generator (see Kwak, [0071] ‘a seed to generate a random number.’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for using a password generator.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]). 
Referring to claim 9:
		Keshava, Ashok, and Kwak further disclose:
                      storing the mismatch count in a nonvolatile memory device (see Keshava, [0075] ‘The parity bit may be stored in the nonvolatile memory device 1230.’).
Referring to claim 12:
		Keshava, Ashok, and Kwak further disclose:

Referring to claim 14:
		Keshava, Ashok, and Kwak further disclose:
                      wherein the seed is extracted from identification (ID) information of a nonvolatile memory device (see Kwak, [0008] ‘identifications’ ‘seeds’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kwak into the system of Keshava for use seed, identification information.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Kwak’s teaching could enhance the system of Keshava, because Kwak teaches “method of enhancing a security level of cryptography according to various embodiments of the invention.” (see Kwak, [0027]). 
Referring to claim 16:
		Keshava, Ashok, and Kwak further disclose:
                      wherein the finite authentication logic is further configured to update the error count in the nonvolatile memory device in real time (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)….’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])  
Referring to claim 19:

                      compare a registered password with a password received from the second host to count the error count (see Ashok, [0030] ‘If the password is invalid, access to the system is denied (block 106) and the lockout count for that userid is incremented by one (block 108)….’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ashok into the system of Keshava for counting a number of times the password mismatch, and blocking access based on the number of times reaching a threshold count the password mismatch.  Keshava teaches a method "relate to a storage device, a main board in which the storage device is embedded, and a self-diagnosis method thereof.” (see Keshave, [0002]).  Therefore, Ashok’s teaching could enhance the system of Keshava, because Ashok teaches “methods for managing secure access to protected resources. General methodologies within this field include password protection, encryption, decryption, cryptography, and biometrics.” (see Ashok, [0002])  
Referring to claim 20:
		Keshava, Ashok, and Kwak further disclose:
                      wherein the debugging channel interface is a joint test action group (JTAG) or a serial wire interface protocol (see Keshava, [0072] ‘The I2C interface 1201 [i.e., the debugging channel interface configured to connect to the debugging host ] is a serial interface for performing a self-diagnostic protocol through an external debugger.’). 

Response to Arguments
5.	Applicant’s arguments filed on May 12, 2021 have been considered.  However, they are not persuasive.
(a)	Applicant submits:
“Therefore, Kwak does not teach or suggest an authentication data base that “comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.” as claimed.” (see page 11, 4th par)
Examiner maintains:
seed 602 may be stored in fuses, one-time-programmable (OTP) memory or other types of memory, such that it is either fixed when it is manufactured out of a factory, or programmed by means of software or hardware mechanisms after a user receives a device.’; [0066] ‘threshold values’.
Ashok discloses in [0006] ‘userids/password in a data repository’; [0007] ‘The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value [i.e., the threshold count ]’.
Therefore, the combination of references disclose an authentication data base that “comprises a programmable fuse, the programmable fuse being configured to store the seed and the threshold count.” as claimed.
(b)	Applicant submits:
“Accordingly, Ashok does not teach or suggest a password comparator that is “configured to compare the registered password with a password input from the debugging host and provide a password comparison result to the authentication controller and the mismatch count counter,” as claimed.” (see page 13, 2nd par)
Examiner maintains:
Ashok disclose in [0007] ‘compares the presented password with a stored password and authorizes access if the presented password exactly matches the stored password and denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count [i.e. the mismatch count counter ] and blocks access to the item if the lockout count exceeds a predetermined value [i.e., determining authentication fails based on the number of times reaching the threshold count ]’.
Therefore, the reference disclose the claimed limitation.
(c)	Applicant submits:
“Accordingly, Ashok does not teach or suggest a mismatch counter that is “configured to accumulate the password comparison result from the password comparator, count a number of times that the password input from the debugging host and the registered password are mismatched, and transmit the number of times to the authentication controller,” as claimed.” (see page 14, 4th par)
Examiner maintains:
compares the presented password with a stored password and authorizes access if the presented password exactly matches the stored password and denies access if the presented password fails to exactly match the stored password.  The invention maintains a lockout count [i.e. the mismatch count counter ] and blocks access to the item if the lockout count exceeds a predetermined value [i.e., determining authentication fails based on the number of times reaching the threshold count ]’.
Therefore, the reference disclose the claimed limitation. 
(d)	Applicant submits:
“However, paragraph [0023] of Keshava does not teach or suggest reading a number of times that is “stored in the nonvolatile memory device to perform password authentication” in connection with the reset command. Therefore, Keshava does not teach or suggest the features of claim 2.” (see page 15, 2nd par)
Examiner maintains:
Keshava discloses  [0023] ‘a reset command’; [0060] ‘the self-diagnostic command may include an I2C reset command for resetting a device I2C module.’; [0074] ‘read operation…nonvolatile memory’.
Ashok discloses “The invention maintains a lockout count and blocks access to the item if the lockout count exceeds a predetermined value.” (see Ashok, [0007]).
Therefore, the combination of references disclose or suggest the claimed limitation.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Tada; Koji et al.( US 5256381 A) disclose Apparatus for growing single crystals of III-V compound semiconductors;
(b)	Hirahara; Edwin (US 6470623 B1) disclose End seal for a manufactured seed and a method of manufacturing and attaching the same;
(c)	Doyle; William E. (US 4194202 A) disclose Grid pulsed oscillator and detector;

(e)	WU; Jia et al. (US 20140341426 A1) disclose image processing apparatus, image processing method and medical imaging device;
(f)	Ferguson; Niels T. et al. (US 20150082048 A1) disclose keying infrastructure;
(g)	Hedler, Harry et al. (US 20030006479 A1) disclose Laser programming of integrated circuits. 

 7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492



 
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492